^;,w^**s%{tf;
                     OFFICIAL NOTICE FROM COURT OF CRIMINAL AP^^^OT^S^^^^^^'™" •»

               h-h   rOF™5^t&WES^|^
                      STATE O^T^^^F .                         „
                      PENALTY FOR           ^ ^ ^ 02 ir'              $00,26^
 10/10/2014           PRIVATE USE           g|§S|gf ^^S^j^^R
 PATTERSON, JOHN PATRICK A/K/A CHA^CeSEMERSON BELL                        Tr. Ct. No.
 12-13947                            PD-0713-14
 On this day, the Appellant's pro se .redrawn petition for discretionary review has
 been filed.

                              ftj0tf£                              Abel Acosta, Clerk

                               JOHN PATRICK-PATTERSON
                               TDC# 1820490       ,/      ^       ./